t c memo united_states tax_court william a wheelis petitioner v commissioner of internal revenue respondent docket no filed date william a wheelis pro_se rachael j zepeda for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined additions to tax for failure_to_file tax returns under sec_6651 and for failure to pay estimated_taxes under sec_6654 a for both years the only bona_fide issue for decision is whether - - a penalty should be imposed against petitioner under sec_6673 a unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the facts in this case have been deemed stipulated pursuant to rule f petitioner was a resident of morristown arizona at the time that the petition in this case was filed during petitioner received interest_income totaling dollar_figure and an arizona tax_refund of dollar_figure he received a distribution of dollar_figure from an individual_retirement_account petitioner’s age did not exceed at the time of the distribution during and petitioner was employed by arizona public service co he received compensation of dollar_figure in and dollar_figure in from arizona public service co the arizona public service co withheld dollar_figure from petitioner’s wages in and dollar_figure from petitioner’s wages in petitioner submitted to the internal_revenue_service documents purporting to be and federal_income_tax returns those documents reported petitioner’s compensation earned in each year and then deducted the equivalent amount as property money exchanged for property labor not subject_to tax by those documents petitioner sought refunds of income social_security and medicare taxes withheld from his wages the documents set forth various frivolous arguments on date petitioner filed a complaint in the u s district_court for the district of arizona seeking refunds of withheld taxes on date the district_court granted a motion by the united_states for summary_judgment in its order the district_court held that petitioner’s arguments were without merit the court_of_appeals for the ninth circuit affirmed the district court’s order on date in the amended petition filed in this case on date petitioner alleged that he did not receive any income from any taxable source as alleged in the notices of deficiency petitioner designated phoenix arizona as the place of trial by notice served date this case was set for trial in phoenix arizona on date attached to the notice setting case for trial was a standing pre-trial order that provided among other things ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions - - against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown xk kek on date respondent’s motion to show cause why proposed facts and evidence should not be accepted as established was filed attached to respondent’s motion was a letter from petitioner in which he refused to stipulate to any fact or authenticate any document related to proving the receipt of the income the court’s order to show cause was issued pursuant to rule f petitioner’s response to the order to show cause consisted of arguments about his fifth_amendment privilege and he showed neither reasonable fear of incrimination nor reasonable doubt as to the accuracy of the proposed stipulations the court’s order to show cause was made absolute when the case was called for trial petitioner declined to testify he stated that as i understand it the burden_of_proof is on the government to prove that i had taxable_income i see no reason for me to testify i did not stipulate to the facts for that very reason respondent filed a motion for damages under sec_6673 - - discussion the stipulation proposed by respondent the motion for order to show cause the order to show cause and the order deeming facts stipulated for purposes of this case were all consistent with rule the statements made in the stipulation and the documents attached to it were all matters which fairly should not be in dispute rule 91l a petitioner did not raise at any time a dispute as to the factual accuracy of the stipulation his objections relate solely to his erroneous theory about respondent’s burden_of_proof and his fifth_amendment privilege petitioner’s assertion that respondent has the burden_of_proof is not a sufficient objection to a proposed stipulation rule a specifically states that the requirement of stipulation applies under this rule without regard to where the burden_of_proof may lie with respect to the matters involved see eg console v commissioner tcmemo_2001_232 petitioner’s argument that rule f could not be applied without violating his fifth_amendment privilege must be rejected the phrase that comes readily to mind was first used by the u s supreme court in 274_us_259 to wit a taxpayer may not draw a conjurer’s circle around the whole matter of his or her tax_liability see also 712_f2d_195 5th cir affg tcmemo_1983_12 696_f2d_1234 -- - 9th cir affg t cc 680_f2d_1268 9th cir 617_f2d_518 9th cir in a civil tax case the taxpayer must accept the consequences of asserting the fifth_amendment and cannot avoid the burden_of_proof by claiming the privilege and attempting to convert the shield which it was intended to be into a sword 460_us_752 see steinbrecher v commissioner supra 89_tc_501 affd 884_f2d_258 6th cir petitioner also contends that respondent erroneously relied on third-party information to determine that he had unreported income for the years in issue he has not however raised any bona_fide dispute as to the amounts reported on the third-party documents the only dispute that petitioner raised with respect to the amounts of compensation is his frivolous arguments that his wages are not taxable those arguments as petitioner was advised in the district_court order citing 783_f2d_934 9th cir have been consistently and thoroughly rejected and may be the basis for sanctions see also 80_tc_1111 in these circumstances respondent was entitled to rely on the third-party information see 117_f3d_785 5th cir see also sec_6201 in any - event the facts and documents that were deemed stipulated establish petitioner’s receipt of taxable_income petitioner had the burden of identifying and proving any deductions to which he might be entitled see eg 512_f2d_882 9th cir affg tcmemo_1972_133 he failed to do so and has not shown that respondent’s determination is in any way erroneous because he failed to present any credible_evidence he is not entitled to have the burden_of_proof shifted under sec_7491 the stipulated facts also satisfy respondent’s burden of production with respect to the penalties in issue see sec_7491 higbee v commissioner 116t c respondent however recomputed the addition_to_tax under sec_6654 for and concedes that that amount should be reduced from the dollar_figure determined in the statutory notice to dollar_figure sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for delay etc --whenever it appears to the tax_court that--- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner had actual notice by the district_court order and in this case that his arguments that his wages were not taxable_income were without merit the various arguments that he made in this case have been long discredited and patently were asserted for purposes of delay we conclude that a penalty under sec_6673 should be awarded to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
